
	
		II
		112th CONGRESS
		1st Session
		S. 901
		IN THE SENATE OF THE UNITED STATES
		
			May 5, 2011
			Mr. Tester (for himself
			 and Mr. Risch) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Land and Water Conservation Fund Act of 1965
		  to ensure that amounts are made available for projects to provide recreational
		  public access, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Making Public Lands Public Access
			 Act.
		2.Availability of
			 land and Water Conservation Fund for recreational public access
			 projects
			(a)In
			 generalSection 3 of the Land
			 and Water Conservation Fund Act of 1965 (16 U.S.C. 460l–6) is amended to read
			 as follows:
				
					3.Availability of
				funds for certain projects
						(a)In
				generalNotwithstanding any other provision of this Act, the
				Secretary of the Interior and the Secretary of Agriculture shall ensure that,
				of the amounts requested for the fund for each fiscal year, not less than the
				greater of 1.5 percent of the amounts or $10,000,000 shall be made available
				for projects identified on the priority list developed under subsection
				(b).
						(b)Priority
				listThe Secretary of the Interior and the Secretary of
				Agriculture, in consultation with the head of each affected Federal agency,
				shall annually develop a priority list for the sites under the jurisdiction of
				the applicable Secretary.
						(c)CriteriaProjects
				identified on the priority list developed under subsection (b) shall secure
				recreational public access to Federal public land in existence as of the date
				of enactment of this section that has significantly restricted access for
				hunting, fishing, and other recreational purposes through rights-of-way or
				acquisition of land (or any interest in land) from willing
				sellers.
						.
			(b)Conforming
			 amendments
				(1)Land and Water
			 Conservation Fund ActThe Land and Water Conservation Fund Act of
			 1965 (16 U.S.C. 460l–4 et seq.) is amended—
					(A)in the proviso at
			 the end of section 2(c)(2) (16 U.S.C. 460l–5(c)(2)), by
			 striking notwithstanding the provisions of section 3 of this
			 Act;
					(B)in the first
			 sentence of section 9 (16 U.S.C. 460l–10a), by striking
			 by section 3 of this Act; and
					(C)in the third
			 sentence of section 10 (16 U.S.C. 460l–10b), by striking
			 by section 3 of this Act.
					(2)Federal Land
			 Transaction Facilitation ActSection 206(f)(2) of the Federal
			 Land Transaction Facilitation Act (43 U.S.C. 2305(f)(2)) is amended by striking
			 section 3 of the Land and Water Conservation Fund Act (16 U.S.C.
			 460l–6) and inserting the Land and Water
			 Conservation Fund Act of 1965 (16 U.S.C. 460l–4 et
			 seq.).
				
